                                                                                   US DC-SONY
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                                   DOC#: _ _ _~ - - - -
 SOUTHERN DISTRICT OF NEW YORK.
-------------------------------------------------------------------------X          _           .
                                                                                                    I/
                                                                              ! [)ATE FILED: ( LVJ [ (°)
                                                                              ,L                    (    ..   ----
 GUST A VIA HOME, LLC,                                                        f6~CV~03709-RA-B·cM · -· ---
                                                    Plaintiff:
                                                                              AMENDED JUDGMENT
                          -against-                                           OF FORECLOSURE
                                                                              AND SALE
ANNETTE OWUSU; and JOHN DOE "l" through "12",
said persons or parties having or claimed to have a right,
title or interest in the Mortgaged premises herein, their
respective names are presently unknown to the Plaintiff,
                                              Defendants.
--------------------------------------------------------------------------X

        On the Summons in a Civil Action (the "Summons") and Verified Complaint and (the

"Complaint") filed herein on July 18, 2016; on the Notice of Pendency filed in the Bronx County

Clerk's Office on August 4, 2016; and upon the Memorandum Opinion & Order of the Honorable

Ronnie Abrams entered on May 8, 2018 granting Plaintiff's Motion for Summary Judgment

against Defendant Annette Owusu; and upon the Affidavit of Statement of Damages of Jared

Dotoli, Member of Gustavia Home, LLC, dated May 14, 2018;

        NOW, the Court finds that the amount due on the Note ("Note") and Mortgage 1s

$140,827.80.

        IT IS ORDERED AND ADJUDGED, that the mortgaged premises described in the

Complaint and described in Schedule "A" annexed hereto and sold pursuant to this Judgment.

       Together with all right, title and interest of the owner thereof, if any, in and to the land

lying in the streets and road in front of the adjoining said premises, to the center line thereof.

       Together with all fixtures and articles of personnel property annexed to, installed in, or

used in connection with the mortgage premises, all as more fully set forth in the aforementioned

mortgage, be sold in one parcel subject to the following any state of facts that an accurate survey

may show; easements, covenants, restrictions or reservations or records, if any; zoning restrictions
 and any amendments thereto according to law now in force; existing violations and orders of the

 appropriate departments of any City, Town or Village, if any; the physical condition of the

 premises at the time of closing; and with any apportionments or adjustments; at public auction to

 be held at the Rotunda of the New York County Courthouse, 60 Centre Street, New York, New

 York 10007, by and under the direction of Mark L. McKew, Esq., who is hereby designated as

 Referee herein to sell the mortgaged premises in accordance with that purpose; that said Referee

 give public notice of the time and place of such sale in accordance with RP APL §231 in The Daily

News and in the case the Plaintiff shall become the purchaser at the said sale, Plaintiff shall not be

required to make any deposit thereon, that said Referee or his duly appointed designee, execute to

the purchaser or purchasers on such a sale a deed of the premises sold, that in the event a third

party other than the Plaintiff becomes the purchaser or purchasers at such sale, the closing of ti tie

shall be had thirty days after such sale unless otherwise stipulated by all parties to the sale; and it

is further

        ORDERED that said Referee or his duly appointed designee then deposit the balance of

said proceeds of the sale in his/her own name as Referee in an FDIC Insured Bank and shall

thereafter make the following payments and his/her checks drawn for that purpose shall be paid

by said depository.

        1st    The sum of $750.00 to said Referee for his fees herein.

       2nd     The expenses of the sale and the advertising expenses as shown on the bills

presented to said Referee and certified by him to be correct, duplicate copies of which shall be left

with said depository.

       3rd     And also the sum of $140,827.80 (inclusive of costs), the amount computed and

adjudged to Plaintiff as aforesaid, and also the amount of any sums expended by Plaintiff: for

taxes, assessments, water rates and sewer rents, with interest and penalties accrued thereon, or so
 much thereof as the purchase money of the mmigaged premises will pay of the same; and it is

 further

           ORDERED AND ADJUDGED, that said Referee or his duly appointed designee shall

 take the receipt of Plaintiff or its attorney for the amounts paid as directed in item marked "3 rd "

 and shall file it with his report of sale. That said Referee or his duly appointed designee shall

 deposit the surplus monies, if any, with the aforesaid depository, within 5 days after the same shall

be received and ascertainable, to the credit of this action, to be withdrawn only on the order of a

Judge of this Court.

           In the event that the Plaintiff or a governmental agency thereof is the purchaser of said

mortgaged premises at said sale, or in the event that the rights of the purchaser at said sale and the

terms of sale under this judgment shall be assigned to and be acquired by Plaintiff or any such

governmental agency, and a valid assignment thereof be filed with the said Reforee or his duly

appointed designee shall not require Plaintiff or such governmental agency to pay in cash the

amount bid at such sale, but shall execute and deliver to Plaintiff or such governmental agency a

deed of the premises sold. Plaintiff or such governmental agency shall pay the amount specified

in the items marked "I st" and "2 nd " and shall also pay the amount of the aforesaid taxes,

assessments, water rates, sewer rents and interest and penalties thereon, if any. Said Referee or his

duly appointed designee shall apply the balance of the amount bid after deducting therefrom the

aforesaid amount paid by Plaintiff or such governmental agency, to the amounts due Plaintiff in

the item marked "3 rd ", and if there be a surplus over and above said amounts due Plaintiff: Plaintiff

shall pay to said Referee or his duly appointed designee upon delivery of said Referee's Deed, the

amount of such surplus, and said Referee or his duly appointed designees shall deposit said surplus

as hereinabovc directed.
          Said Referee or his duly appointed designee shall make his report of such sale and shall

file it with the Clerk of the Court with all convenient speed; and it is further

          ORDERED AND ADJUDGED, that the purchaser at said sale be let into possession on

production of the said Referee or his duly appointed designee's deed; and it is further

          ORDERED AND ADJUDGED, that each and all of the Defendants in this action, and all

the persons claiming under them, or nay or either of them, after filing of the notice of the pendency

of this action, be and hereby be forever barred and foreclosed of all right, title, claim, interest, lien

and equity of redemption in said mortgaged premises and each and every party thereof; and it is

further

          ORDERED, AD.JUDGED AND DECREED, that said premises is to be sold in one

parcel in "as is" physical order and condition, subject to any state of facts that an inspection of the

premises would disclose, any state of facts that an accurate survey of the premises would show;

any covenants, restrictions, declarations, reservations, easements, rights of way and public utility

agreements of record, if any; any building and zoning ordinances of the municipality in which the

mortgaged premises is located and possible violations of same; any rights of tenants or person in

possession of the subject premises; prior Iien(s) of record, if any, except those liens addressed in

section 1354 of the Real Property Actions and Proceedings Law. Said premises commonly known

as 2347 Wickham Avenue, Bronx, New York 10469. A description of said mortgaged premises is

annexed hereto and made a part hereof as Schedule "A".


Dated: New York, New York

           lt/.,AL-:   2-1r, , 2019
           I
                                                                    /
                                                                  ---------------
                                               Honor ble Ronnie Abrams
                                               United States District Court Judge
                                Closing USA, LLC
                                     SCHEDULE A

                   DESCRIPTION OF MORTGAGED PREMISES

 Title No.: DS150037211
ALL that certain plot, piece or parcel of land, with the buildings and improve111e11ts
thereon erected, situate, lying and being in the Borough and Collnty of Bronx, City and
State of New York, Tax Map Designation: Block 4406, Lot 44, bounded and described as
follows:
BEGINNING at a point on the westerly side of Wickham Avenue1 distant 100 feet
southerly from the comer formed by the intersection of the southerly side of Waring
A venue and the westerly side of Wickham Avenue;

RUNNING THENCE westerly and parallel with Waring Avenue, 100 feet;

THENCE southerly and parallel with Wickham Avenue, 40 feet;
THENCE eastedy and parallel with Waring Avenue, I00 foet to the westerly side of
Wickham Avenue; and
THENCE no11herly along the westerly side of Wickham Avenue, 40 feet to the point 01·
place of BBGINNING.
